          Case 1:16-cv-04584-LGS Document 292 Filed 04/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JOHN COTTAM,                                                  :
                                             Plaintiff,       :   16 Civ. 4584 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
GLOBAL EMERGING CAPITAL GROUP, LLC, :
et al.,                                                       :
                                             Defendants. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, a conference was held on April 30, 2020. As discussed at conference, it is

hereby

         ORDERED that a telephonic conference will be held on July 16, 2020, at 10:40 a.m.

The time of the conference is approximate, but the parties shall ensure they are all dialed into the

conference call by the appointed conference time. It is further

         ORDERED that, by July 9, 2020, the parties shall file a joint status letter (1) apprising

the Court of the status of settlement discussions as to the Plaintiff, Defendants and the third-party

Defendants; (2) identifying and attaching the stipulation to proceed by bench trial referenced by

Defendants’ counsel at the conference; (3) raising any other issues to be discussed at the

conference; and (4) providing one telephone call-in number for the conference call, and if

necessary a passcode. If the parties are not able to arrange a conference call, they shall contact

the Courtroom Deputy, Mr. James Street, at 212-805-4553, as soon as possible and no later than

July 9, 2020, at noon, to make other arrangements. It is further
         Case 1:16-cv-04584-LGS Document 292 Filed 04/30/20 Page 2 of 2


       ORDERED that Defendants shall serve this Order on the pro se parties via email, and file

proof of such service by May 7, 2020.

       An order of reference to the Magistrate Judge for settlement conference will issue

separately.

Dated: April 30, 2020
       New York, New York
